 

Exhibit 10.25

  

 

 

Contract on the Establishment of a Joint Venture

on

Establishment of the [Company]

 

By and between

 

CASI PHARMACEUTICALS, INC.

and

Wuxi Jintou Huicun Investment Limited Partnership

 

 

  

 

 

Wuxi, China

 

 

November 16, 2018 

 

 

   

 

 

Contents

 

 

Article I DEFINITIONS AND INTERPRETATIONS 2     Article II THE PARTIES OF THE
JOINT VENTURE 4     Article III THE ESTABLISHMENT OF THE JOINT VENTURE 5    
Article IV CONCEPT & BUSINESS SCOPE OF THE JOINT VENTURE 5     Article V TOTAL
INVESTMENT AND THE REGISTERED CAPITAL 6     Article VI THE OPTIONS TO SELL AND
ACQUIRE SHARES, AND EQUITY TRANSFER 8     Article VII MAIN RIGHTS AND
OBLIGATIONS OF THE PARTIES 9     Article VIII REPRESENTATIONS AND WARRANTIES OF
THE PARTIES 10     Article IX BOARD OF DIRECTORS 11     Article X BOARD OF
SUPERVISORS 17     Article XI THE MANAGEMENT BODY 17     Article XII CORPORATE
DEADLOCK 18     Article XIII ACCOUNTING, AUDIT, TAX & PROFIT DISTRIBUTION 19    
Article XIV INSURANCE 20     Article XV LABOR MANAGEMENT 20     Article XVI
INTELLECTUAL PROPERTY RIGHTS 20     Article XVII DEFAULT 21     Article XVIII
FORCE MAJEURE 21     Article XIX CONFIDENTIALITY 22     Article XX THE TERM OF
THE JOINT VENTURE AND ITS DISSOLUTION AND LIQUIDATION 22     Article XXI DISPUTE
RESOLUTION 23     Article XXII MISCELLANEOUS 23

  

   

 

 

This Joint Venture Contract (hereinafter referred to as the “Contract”) was
entered into in Wuxi, Jiangsu, P.R.C., on November 16, 2018 by and between:

 

(1)       CASI Pharmaceuticals, Inc. (hereinafter referred to as "Party A"), a
company limited by shares duly incorporated and validly existing under the laws
of United State of America, with its legal address at 9620 Medical Center Drive,
Suite 300, Rockville, MD 20850, USA; and

 

(2)       Wuxi Jintou Huicun Investment Enterprise (Limited Partnership)
(hereinafter referred to as "Party B"), a limited partnership duly incorporated
and validly existing under the laws of the People’s Republic of China, with its
registered address at Unit 1906-3, North Block, 5 Zhihui Road, Huishan Economic
Development Zone, Wuxi. City.

 

(Party A and Party B are hereinafter collectively referred to as the "Parties",
and each of them is individually referred to as a “Party”)

 

WHEREAS,

 

1.       CASI Pharmaceuticals, Inc., a Nasdaq-listed biopharmaceutical company,
aims to address the demand for drugs for the treatment of cancers and other
diseases in the markets, especially the Chinese market, through methods such as
the acquisition, research and development, production and commercialization of
quality drugs and innovative therapies. Headquartered in Maryland, the United
States, CASI Pharmaceuticals, Inc. has its business activities primarily in
China and the United States, and has a wholly-owned subsidiary and R&D base in
Beijing, China.

 

2.       Wuxi Jintou Huicun Investment Limited Partnership, by giving full play
to the role of “Guidance, Demonstration and Amplification” of the state-owned
capital, aims to actively attract high-quality domestic and overseas enterprises
to invest in Huishan Economic Development Zone in Wuxi, Jiangsu, in order to
facilitate the economic growth of Wuxi and even Jiangsu as a whole while
concentrating on the development of emerging high-tech industries.

 

The Parties intend to cooperate in the research and development, production and
sales of high-end generic drugs in the Huishan Economic Development Zone in
Wuxi, Jiangsu (hereinafter referred to as the “Project”) in order to forge an
industrial chain of high-end drug research and development and production, and
to this end, the Parties have decided to set up CASI (Wuxi) Pharmaceuticals,
Inc. (hereinafter referred to as the “Joint Venture” or “Company”).

 

Based on the principles of equality and mutual benefits, Party A and Party B
have agreed to incorporate a sino-foreign Joint Venture enterprise to develop
the Project in accordance with the Company Law of the People's Republic of
China, the Law of the People's Republic of China on Chinese-Foreign Equity Joint
Ventures, the “Implementing Regulations for the Sino-Foreign Equity Joint
Venture Enterprise Law of the People's Republic of China", and other applicable
laws. To this end, the Parties have reached an agreement as follows:

 



 1 

 

  

Article I DEFINITIONS AND INTERPRETATIONS

 

1.1Term definitions

 

The following terms shall have the meanings set forth herein, unless otherwise
specified in this Contract:

 

“Ratio of capital contribution”   shall mean the ratios of capital contributions
made by the Parties to the Joint Venture as set forth in Article 5.3 of this
Contract.         “Board of Directors”   shall mean the Board of Directors of
the Joint Venture.         “Forex Account (for Expenses)”   shall mean the forex
account (for expense purposes) opened by Party A through the Foreign Exchange
Administration based on applicable application documents such as the notice of
pre-approval of the name of the Joint Venture and the Joint Venture Contract.  
      “Shared Expenses”   shall mean the expenses incurred by the Parties in the
preparation of the establishment of the Joint Venture, including but not limited
to temporary office space rents and office expenses, hospitality expenses,
conference fees, transportation expenses, and other common expenses incurred, to
be paid upon mutual agreement.         “Senior Executives”   shall mean the
General Manager, Vice General Manager and other officers of the Joint Venture
directly appointed and dismissed by the Board of Directors.         “Working
day”   shall mean any calendar day except Saturday, Sunday and public holidays
of China.         “Affiliate”   shall mean any company directly or indirectly
controlled by, under a common control with, or in control of any Party hereto by
means of the ownership of voting equities/shares, capital or otherwise.
“Control” shall mean the ownership of fifty percent (50%) or more of the voting
equities/shares of a company or the possession of the power to designate or vote
for the majority of the directors of a company or the power of directing the
management of a company.         “Industrial & Commerce (I&C) Authority”   shall
mean the State Administration for Market Regulations or the appropriate local
industrial and commercial administrations.         “Establishment of the Joint
Venture”   shall means the date of the business license of the Joint Venture is
issued.  

 



 2 

 

  







“Term of the Joint Venture”   shall mean the period as stated in Article 20 of
this Contract.       “the Joint Venture”   shall mean the limited liability
company as a Chinese-foreign Joint Venture established by the Parties in
accordance with this Contract.       “US Dollar”   shall mean the legal tender
of America.         “Renminbi”   shall mean the legal tender of China.        
“Effective Date”   shall mean the date on which this Contract is signed by both
Parties’ authorized representatives and sealed with both Parties’ official
seals.         “Applicable laws”   shall mean the laws, administrative
regulations, local regulations, autonomous regulations, stand-alone regulations,
ministerial provisions and ordinances of local governments of China as well as
any other mandatory normative documents with a general binding force (including
technical standards, codes and requirements of the state, local regions and
industries). For the purpose of this Contract, “applicable laws” shall exclude
the laws of the Hong Kong Special Administrative Region, and the Macau Special
Administrative Region and Taiwan.         “Trademarks”   shall have the meaning
as described in Article 16.1 of this Contract.         “Project”   shall mean
the cooperative project on the research and development, production and sales of
high-end generic drugs proposed to be developed by the Parties.        
“Business License”   shall mean the P.R. China Enterprise Legal Person Business
License issued by the I&C Authority to the Joint Venture.         “Articles of
Association”   shall mean the Articles of Association of the Joint Venture
executed by the Parties concurrently with the execution of this Contract.      
  “China”   shall mean the People’s Republic of China, which, for the purpose of
this Contract, excludes the Hong Kong Special Administrative Region, the Macau
Special Administrative Region, and Taiwan.         “Know-how”   shall mean
technologies, technical information and technical secrets.         “Top staff”  
shall mean the Chairperson, the Chief Executive Officer and other persons
holding senior positions of the Company.

  



 3 

 

  

1.2Interpretations

 

For the purpose of this Contract, unless otherwise specified in the context:

 

(1)any reference to any document (including this Contract) shall be interpreted
to be such a document as being revised, supplemented, replaced or substituted
from time to time;

 

(2)any reference to this Contract shall include this Contract.

 

(3)any reference to “any article” shall mean the article of this Contract;

 

(4)the header of an article shall be inserted for reference only, and shall not
be used to interpret this Contract;

 

(5)any reference to any Party hereunder shall include its respective successor
and allowable transferees;

 

(6)any reference to any law shall be interpreted as including its revisions,
supplements or replacements;

 

(7)any reference to any judgment shall include any judgment, ban, order,
decision or ruling made by any court or arbitration tribune;

 

(8)Unless otherwise expressed, time shall be interpreted as “Beijing Time”; and

 

(9)“Including” shall be deemed to be followed by the words “without limitation
to” in any case, unless otherwise provided in the context;

 

Article II THE PARTIES OF THE JOINT VENTURE

 

The Parties to this Contract shall be as follows:

 

(1)Party A: CASI Pharmaceuticals, Inc.

 

Country in which it was registered: the USA

 

Address: 9620 Medical Center Drive, suite 300 Rockville, MD 20850 USA

 

Authorized Representative: [ ] (Nationality: [ ])

Title: [ ]

 

(2)Party B: Wuxi Jintou Huicun Investment Limited Partnership (Limited
Partnership)

 

Country in which it was registered: The People’s Republic of China

 

Address: Unit 1906-3, 5 Zhihui Road, Huishan Economic Development Zone, Wuxi

 



 4 

 

 

Executive Partner: Wuxi Jinrui Investment Management Limited Partnership
(Limited Partnership)

 

Representative Assigned by the Executive Partner: Pu Jiong (Nationality:
Chinese)

 

Article III THE ESTABLISHMENT OF THE JOINT VENTURE

 

3.1Establishment of the Joint Venture

 

The Parties hereby agree to jointly fund and establish a Joint Venture in
accordance with the laws of China and the provisions of this Contract.

 

3.2Name and Address of the Joint Venture

 

The Chinese Name of the Joint Venture: Caixin Yuanda (Wuxi) Youxian Gongsi

 

English Name of the Joint Venture: Casi (Wuxi) Pharmaceuticals, Inc.

 

Registered Address of the Joint Venture: Southwest Corner of the Intersection of
Huishan Avenue and Zhengmao Road, Huishan Economic Development Zone, Wuxi.

 

3.3Limited liability company

 

The Joint Venture shall be incorporated as a limited liability company and shall
be liable for its debts with all of its properties, and the Parties shall bear
their respective liabilities to the Joint Venture to the extent of their
respective capital contributions subscribed. The Parties shall share the profits
of the Joint Venture in proportion to their respective paid-in capital
contributions to the registered capital of the Joint Venture, and share the risk
and loss of the Joint Venture based on the ratio of their respective capital
contribution.

 

3.4Legal person status

 

The Joint Venture shall be a legal person established in accordance with the
laws of China. The activities of the Joint Venture shall be governed and
protected by the Chinese laws.

 

3.5Compliance with Chinese laws

 

The activities of the Joint Venture shall comply with the published laws and
regulations of China, and the provisions in this Contract and the Articles of
Association.

  

Article IV CONCEPT & BUSINESS SCOPE OF THE JOINT VENTURE

 

4.1Purpose of the Joint Venture

 

The purpose of the Joint Venture: the Parties shall, under the principle of
voluntariness, equality, cooperation and integrity, make use of their respective
advantages in resources and experience to jointly engage in drug research and
development, production and sales in China. The Parties intend to use the
experience and advantages of Party A in acquisition, research and development,
production and commercialization of high-quality drugs as well as in innovative
therapies, as a basis to support the business development of the Joint Venture,
and Party B shall be in charge of government relations and resources
coordination to ensure the smooth establishment and operation of the Joint
Venture. While realizing commercial and economic interests, the Parties shall
also make every effort to incubate a local biomedical industry base in Wuxi,
particularly for the high-end generic drugs industry, and forge an industrial
chain of high-end drug research and development and production and promote rapid
and thriving development of the biomedical industry.

 



 5 

 

 

4.2Business Scope

 

The Joint Venture shall have a scope of business in drug research and
development, production and sales, subject to the approval by the competent I&C
authorities.

 

Article V TOTAL INVESTMENT AND THE REGISTERED CAPITAL

 

5.1Total Investment of the Joint Venture

 

It has been agreed by the Parties and acknowledge that the total investment of
the Joint Venture shall be one hundred and twenty million U.S. dollars
(US$120,000,000)..

 

5.2The registered capital

 

It has been agreed by the Parties and acknowledge that the registered capital of
the Joint Venture company shall be one hundred and ten million U.S. dollars
(US$100,000,000).

 

5.3The contribution of the registered capital

 

5.3.1Party A's contribution to the registered capital of the Joint Venture shall
be eighty million U.S. dollars (US$80,000,000), accounting for eighty percent
(80%) of the registered capital of the Joint Venture, with which Party A shall
hold eighty percent (80%) of the equity of the Joint Venture, and the
contribution by Party B shall be made in the following ways:

 

(1)Party A shall contribute fifty million U.S. dollars (US$50,000,000) ,
accounting for fifty percent (50%) of the registered capital of the Joint
Venture, of which twenty-one million U.S. dollars (US$21,000,000) shall be fully
paid in cash within three (3) months from the date of the incorporation of the
Joint Venture, and this paid-in capital contribution shall be paid in full at
the same time as the paid-in capital contribution by Party B as specified in
Article 5.3.2 of the Contract; twenty-nine million U.S. dollars (US$29,000,000)
shall be paid in full within three (3) years from the date of the incorporation
of the Joint Venture.

 

(2)Party A shall contribute thirty million U.S. dollars (US$30,000,000) in the
form of intangible assets (ANDA products appraised as wholly owned by Party A ,
hereinafter referred to as the “Intangible Assets Contributed by Party A”),
accounting for thirty percent (30%) of the registered capital of the Joint
Venture. The ownership of the assessed ANDA products shall be transferred to the
Joint Venture within three (3) years from the date of the incorporation of the
Joint Venture.

 



 6 

 

 

(3)The value of Party A's intangible assets shall be appraised by the
State-owned Assets Supervision and Administration Commission of Wuxi City,
Jiangsu Province, China and an appraisal agency acceptable to Party A, and the
appraisal result in the appraisal report shall prevail. The ANDA products as a
capital contribution by Party A shall satisfy the business objectives of the
Joint Venture company and shall be confirmed by Party B. Where the Intangible
Assets of Party A for Capital Contribution have been assessed as less than USD30
million, Party A shall make up for the deficiency. Where the intangible assets
contributed by Party A to the Joint Venture are assessed as higher than $30
million, the amount in excess can be considered as Party A additional capital
contribution to the Joint Venture company, with the written consent of Party B.

 

(4)It has been promised by Party A that all the Intangible Assets Contributed by
Party A are legitimately owned by Party A, with clear proprietorship, and free
of any defect in right, dispute in over ownership or other circumstances
involving ambiguity in ownership. When Party A contributes its Intangible Assets
Contributed to the Joint Venture, it shall faithfully disclose to Party B all
information thereof. After the ownership of the Intangible Assets Contributed
has been transferred to the Joint Venture, the Joint Venture shall have a
complete ownership of the Intangible Assets Contributed by Party A. the
Intangible Assets of Party A for Capital Contribution shall be free from any
infringement, restrictions on guarantee or rights, dispute or potential dispute
in property right. All proceeds incomes derived from the Intangible Assets
contributed by Party A shall belong to the Joint Venture.

 

5.3.2Party B shall contribute 20% of the registered capital of the Joint
Venture, totaling USD20 million in Renminbi equivalent, in cash, by which Party
B shall hold 20% of the equity in the Joint Venture, and pay up the capital
within 3 months as from the date of establishment of the Joint Venture.

 

5.3.3When paying in the capital to the Joint Venture, the Parties shall fully
and timely assist the accounting firm acknowledged by the Joint Venture in
verifying the capital contribution and issuing a capital verification report.
The expense incurred by the Parties in relation to capital verification shall be
borne by the Joint Venture. When Party A and Party B make paid-in capital
contributions to the Joint Venture, they shall fully collaborate with the
accounting firm hired by the Joint Venture in verifying the capital
contributions and issuing a capital verification report. The expense incurred by
the Parties in relation to capital verification shall be borne by the Joint
Venture.

 

5.4Payment of the registered capital

 

The Parties shall pay their share of the registered capital of the Joint Venture
in full by the deadline and in such manner as stipulated by Article 5.3 of this
Contract, unless the Board of Directors of the Joint Venture has made a separate
resolution of the Board of Directors concerning the time and method to pay the
registered capital.

 

5.5Financing of the Joint Venture

 



 7 

 

 

It has been agreed by the Parties that to the extent allowed by applicable laws,
the Joint Venture can raise funds in such forms as loans from the shareholders
or the shareholders’ affiliates, bank loans, and by inviting external partners
to invest in accordance with the Articles of Association of the Joint Venture
and the then-valid resolutions made by the Board of Directors.

 

Article VI THE OPTIONS TO SELL AND ACQUIRE SHARES, AND EQUITY TRANSFER

 

6.1Party B's option to sell its equity in the company

 

6.1.1Party A has promised that at any time after five ( 5 ) years from the date
of the incorporation of the Joint Venture, or at any time when Party A fails to
perform its obligation of capital contribution to the Joint Venture company in
accordance with Article 2.3.2 hereof, Party B shall have the right to sell all
of the equity shares of the Joint Venture Party B holds to Party A upon sending
a written notice to Party A, and Party A shall acquire all of the equity shares
of the Joint Venture that Party B holds, and the sales price of these equity
shares shall be calculated with the following formula:

 

Equity sales price = total investment of Party B in the Joint Venture + (total
investment x bank loan interest rate published by the People's Bank of China for
the same period x the number of calendar days between the payment of capital to
the bank account of the Joint Venture and the date when Party A’s payment of
equity sales price has been received by the bank account of Party B ÷ 360 days.

 

6.1.2It has been promised by Party A that if, after the incorporation of the
Joint Venture, if it suffers a severe loss, discontinues its operations, gets
dissolved or enters into a bankruptcy liquidation procedure, or if Party A has
substantially violated this Joint Venture Contract and the Articles of
Association of the Joint Venture, Party B shall have the right to sell all of
the equity shares Party B holds in the Joint Venture to Party A upon sending a
written notice to Party A, and Party A shall acquire all of equity shares in the
Joint Venture held by Party B, and the total proceeds of the sales of these
equity shares shall be the total investment Party B has made in the Joint
Venture.

 

6.2Party A's optional equity acquisition right

 

It has been agreed by Party B that at any time within five (5) years from the
date of the incorporation of the Joint Venture, Party A shall have the right to
acquire all of the equity shares of the Joint Venture held by Party B by sending
a written notice to Party B, and Party B shall transfer all of its equity shares
to Party A, and the equity acquisition price shall be calculated with the
following formula:

 

Equity acquisition price = total investment by Party B into the Joint Venture +
(total investment x bank loan interest rate published by the People's Bank of
China for the same period x the number of calendar days between the payment of
capital to the bank account of the Joint Venture and the date when Party A’s
payment of equity sales price has been received by the bank account of Party B ÷
360 days.

 



 8 

 

 

6.3Realization of the options to sell and acquire shares

 

Notwithstanding the aforementioned agreement, if it is required by any of the
applicable laws or government regulations that the selling price of the equity
shares that Party B holds in the Joint Venture must be determined through the
so-called "biding-auction-listing" procedure with the result of the evaluation
of its assets, Party A and Party B shall both abide by such laws and
regulations. Party A shall participate in the "biding-auction-listing "
procedure in order to acquire Party B’s equity. If the actual transaction of
Party A's acquisition of the equity of the Joint Venture held by Party B has
resulted in an amount that is lower than the amount of the sales/acquisition
agreed by the Parties in the aforementioned sale/acquisition scenarios, Party B
shall have the right to request Party A to compensate for the difference between
the expected sale/acquisition amount and the actual transaction amount.

 

6.4Restrictions over equity transfer

 

6.4.1Both Parties have agreed that, unless Party B would exercise its option to
sell its shares in accordance with Article 6.1 of this Contract, without written
consent of Party A, Party B shall not sell its shares of the Joint Venture to
any third party other than Party A, nor shall it start the
"biding-auction-listing " procedure for its equity in the Joint Venture.

 

6.4.2The Parties have agreed that, without the written consent of Party B, Party
A shall not sell the equity of the Joint Venture it holds during the period when
Party B holds the equity of the Joint Venture. (Party A shall has the right to
transfer part of its equity to accompany affiliated to it, unless it loses its
controlling shareholder status in the Joint Venture).

  

6.5Cooperation and assistance

 

When performing any equity transfer in accordance with Article 6, the Parties
shall ensure the directors they appoint shall approve the transaction, sign the
equity transfer agreement in a timely fashion and complete the change
registration procedure for the equity transfer with the competent I&C
authorities and other administrative authorities. The Parties hereby agree to
provide necessary assistance when the Joint Venture handles the aforesaid
registration procedure for the equity transfer, including signing necessary
documents and providing other documents required by the competent I&C
authorities and other administrative authorities.

 

Article VII MAIN RIGHTS AND OBLIGATIONS OF THE PARTIES

 

7.1In addition to Party A's other obligations under this Contract, Party A shall
also bear the following obligations:

 



 9 

 

 

7.1.1Perform the capital contribution and the capital increase obligations in
accordance with this Contract and/or the resolutions of the Board of Directors;

 

7.1.2Assist the Joint Venture in recruiting and selecting the management
personnel, engineering and technical personnel, and other personnel required for
its operation;

 

7.1.3Be responsible for introducing advanced enterprise management approaches
and technical experience;

 

7.1.4       Assist the Joint Venture in its financing programs within China;

 

7.1.5Assist the Joint Venture in handling other matters as entrusted by the
Board of Directors.

 

7.2In addition to Party B's other obligations under this Contract, Party B shall
also bear the following obligations:

 

7.2.1Perform the capital contribution obligation in accordance with this
Contract and/or the resolutions of its Board of Directors;

 

7.2.2Assist the Joint Venture in handling other matters as entrusted by its
Board of Directors.

  

Article VIII REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

8.1Party A and Party B shall make the following representations and warranties
to each other:

 

(1)Legal qualifications. It shall be an enterprise duly established and legally
existing under the laws of its place of registration, have an independent legal
personality, and have full legal rights, powers, authorities and capabilities to
execute, deliver and implement this Contract, and any agreement and document to
which it is a Party, as referred to in this Contract;

 

(2)Legal authorization. The authorized representative of each Party has been
legally authorized to execute this Contract on its behalf;

 

(3)Legal approval. Each Party has obtained all appropriate and necessary
approvals as required by the applicable laws to execute this Contract;

 

(4)Obligation disclosures. Each Party shall cooperate with the other Party to
perform statutory disclosure obligations;

 

(5)Being free of violations. Each Party’s execution, delivery and performance of
this Contract shall not conflict with its own articles of association or
partnership agreements, and shall not violate or conflict with any agreement in
any contract to which it is a Party or by which it is bound;

 



 10 

 

 

(6)Effectiveness and enforceability. According to the terms and conditions set
out in this Contract, this Contract shall be legally valid and binding on and
enforceable once it has become effective;

 

(7)Any representations and warranties made under Article 8.1 of this Contract
shall be true, accurate and complete without any concealment or misleading
statement. If any of the representations and warranties made by a Party under
Article 8.1 would be proved to be materially untrue or inaccurate, the other
Party shall be entitled to a claim of liquidated damages for any related loss in
accordance with Article 17.1 of this Contract.

 

8.2Authorization

 

Party A and Party B each declares that the authorized representative designated
in accordance with the laws under which each of Party A and Party B was
established are fully authorized to execute this Contract according to a valid
power of attorney or another document. For the avoidance of doubts, the
authorized representative of Party A shall have been authorized to sign the
Contract by a resolution reached by Party A's Board of Directors, and the
authorized representative of Party B shall have been authorized to sign the
contract by a resolution made at a meeting attended by Party B's partners.

 

Article IX BOARD OF DIRECTORS

 

9.1Establishment

 

The Joint Venture shall, on the date it is established, set up a Board of
Directors, which shall be the top authority of the Joint Venture and shall
decide on major matters of the Joint Venture in accordance with this Contract
and the Articles of Association of the Joint Venture.

 

9.2Composition of the Board of Directors and the appointment of directors

 

9.2.1The Board of Directors shall consist of 5 directors, including 4 appointed
by Party A and 1 appointed by Party B.

 

9.2.2Every director shall serve a term of 4 years, the Party appointing a
director can at any time dismiss him or her and designate another person to take
over his or her position, provided that this Contract and other agreements are
complied with. A director from a Party can have additional terms if he or she is
re-appointed by that Party. If a new director has not been appointed by the time
a director’s term has expired, he or she shall continue to perform his or her
duty and safeguard the interests of the Joint Venture in accordance with the
provisions of related laws, regulations, this Contract and the Articles of
Association of the Joint Venture. Where a director would retire, resign, has
become incapacitated or died, or has been dismissed by the original appointing
Party, that Party shall assign a succeeding director to fill the vacancy for the
remainder of the original director’s term. Every time a Party appoints a
succeeding director, it shall notify the other Party in writing of the name,
identity and other information of the new director or the succeeding director.

 



 11 

 

 

9.2.3The directors shall abide by the related provisions of applicable laws,
this Contract and the Articles of Association of the Joint Venture. The
directors of the Joint Venture shall duly exercise their rights and perform
their obligations as expected and take reasonable measures to protect the
legitimate rights and interests of the Joint Venture. The directors of the Joint
Venture shall perform their responsibilities under the principle of amicable
cooperation and for the purpose of maximizing the commercial interests of the
Joint Venture. A director shall not capitalize on his affiliates to impair the
interests of the Joint Venture. Where the behaviors of a director hinder or
affect the progress of the project, the Party appointing the director shall
replace him or her if requested by the other directors.

 

9.2.4The Joint Venture shall indemnify every director against all claims and
liabilities from or in connection with their performance of their
responsibilities as the directors of the Joint Venture, provided that the action
or inaction of the director causing such claims or liabilities doesn’t
constitute a deliberate negligence of their duty, a gross delinquency, or a
violation of the criminal law.

 

9.2.5The remunerations for the members of the Board of Directors during their
terms shall be decided by the Board of Directors, and all reasonable expenses
incurred by the directors in their capacity as the members of the Board of
Directors shall be covered or reimbursed by the Joint Venture after being
approved by the Board of Directors.

 

9.3The Chairperson

 

9.3.1The Board of Directors shall have a Chairperson, which shall be one of the
directors appointed by Party A.

 

9.3.2It has been agreed by the Parties that the Chairperson appointed by Party A
shall act as the legal representative of the Joint Venture.

 

9.3.3When unable to perform his or her responsibilities, the Chairperson shall
authorize another director to represent the Joint Venture.

 

9.3.4The Chairperson shall perform the following responsibilities:

 

(1)Convening meetings of the Board of Directors (when the Chairperson can’t
convene a meeting of the Board of Directors, Article 9.4.2 or 9.4.3 shall
apply);

 

(2)Signing various documents on behalf of the Joint Venture to the extent as
authorized by the Board of Directors;

 

(3)The Board of Directors can authorize the President to sign relevant documents
on behalf of the Joint Venture, provided that such authorization does not
violate applicable laws.

 



 12 

 

 

9.4The meetings of the Board of Directors

 

9.4.1The date when the Joint Venture is issued its business license shall be
seen as the date of the establishment of the Board of Directors of the Joint
Venture. The first meeting of the Board of Directors of the Joint Venture shall
be held within 10 working days after the establishment of the Joint Venture.

 

9.4.2The Board of Directors of the Joint Venture shall convene a meeting at
least every 3 months. The meetings of the Board of Directors shall be convened
and presided over by the Chairperson. When unable to convene a meeting of the
Board of Directors, the Chairperson shall designate another director to convene
and preside over the meeting.

 

9.4.3When no less than 1/3 of the directors have submitted a written proposal
(including the agenda of the proposed meeting), the Chairperson shall send a
notice within 5 working days after receiving such a written proposal to convene
a special meeting of the Board of Directors. When unable to attend the aforesaid
special meeting, the Chairperson shall assign another director to chair the
meeting. In case the Chairperson has failed to convene a meeting of the Board of
Directors and assign another director to convene the meeting, a director jointly
elected by more than half of the directors shall convene and preside over the
meeting.

 

9.4.4All members of the Board of Directors of the Joint Venture shall be
notified (including notice on the delay of a meeting) in writing at least 5
working days in advance of the time the meeting or special meeting of the Board
of Directors shall be held (or in the case of a special meeting, a shorter
notification time as agreed on by all directors unanimously in writing,), except
for the first meeting of the Board of Directors. The meeting notice shall
specify the date, time, venue (or detailed information about how to participate
in the meeting by telephone or video conferencing), detailed description of the
topics to be discussed, and the agenda of the meeting. Nevertheless, in the
event of an emergency, or as agreed by all directors, the period of notification
can be shortened. If any director attending the meeting doesn’t claim he or she
has not received an appropriate written notice by the start of the meeting, he
or she shall be deemed as having agreed with the shortening of the notice
period. The meeting notice need not be sent to any director who has submitted a
written waiver request duly signed before or after the meeting.

 

9.4.5Any special and additional proposals and/or topics not listed in the agenda
of the meeting notice shall not be included in the agenda of the actual meeting,
unless all directors attending the meeting (either in person or by proxy) have
agreed otherwise.

 

9.4.6A meeting of the Board of Directors shall be attended by 2/3 or more of the
directors for it to be valid, unless otherwise specified by this Contract. Where
the directors present at any meeting of the Board of Directors (hereinafter
referred to as the “first meeting of the Board of Directors”) convened in
accordance with relevant agreements of this Contract have failed to satisfy the
provisions of this Contract regarding a valid meeting of the Board of Directors,
the Chairperson shall send a notice on the same day of the meeting and request
them to attend the second meeting of the Board of Directors (hereinafter
referred to as the “second meeting of the Board of Directors”) on the same
agenda within 5 working days after the first meeting. Where the Chairperson has
failed to send the aforesaid meeting notice on the date of the first meeting of
the Board of Directors, any other director shall be entitled to send out such a
notice. Where the directors present at the second meeting of the Board of
Directors still fail to satisfy the provisions of this Contract regarding a
valid meeting of the Board of Directors, a corporate deadlock shall be deemed to
have been triggered, as defined in Article 12.1 of this Contract.

 



 13 

 

 

9.4.7A director can attend a meeting and vote in person or by proxy. Any
director unable to attend a meeting in person can submit a written Power of
Attorney to the Board of Directors and authorize any other director or another
natural person with capacity for conduct to attend the meeting on his or her
behalf. The director shall sign the Power of Attorney and specifically designate
the authorized person to attend the meeting as his authorized proxy and provide
any instruction applicable to such an authorized person. The proxy so appointed
shall exercise the director’s rights to the extent as permitted by the Power of
Attorney. One person can represent more than one director after being authorized
and appointed. An authorized proxy can have right of one vote on behalf of every
director he or she represents. If the proxy himself is also a director, he or
she shall also vote on behalf of him or herself.

 

9.4.8Any person attending a meeting of the Board of Directors can attend the
meeting on the phone or by video, but all persons attending the meeting shall be
able to hear one another, and the person attending the meeting in this manner
shall be deemed to have attended the meeting in person.

 

9.4.9Any matter that shall be approved or resolved at a meeting of the Board of
Directors can be adopted with a written resolution without holding a meeting,
provided that the content of the resolution shall be sent to all directors, and
all of the directors have signed the resolution in support of it. Such a
resolution of the Board of Directors can be sent by fax to all directors, the
directors can sign on the fax copy and fax it back to the Joint Venture, but the
signed original must be delivered to the Joint Venture by express mail.

 

9.4.10The Secretary appointed by the Board of Directors (who shall be an
employee of the Joint Venture) shall prepare the minutes of the meeting of the
Board of Directors (the minutes shall accurately and fairly record everything
discussed at the meeting) after the meeting, and send the minutes to all
directors. A director present at the meeting who would like to make any revision
to the minutes shall put forward his or her changes within 3 working days after
having received the minutes sent by the Secretary of the Board of Directors
(Board Secretary), otherwise, the director shall be deemed to have agreed with
the minutes. The finalized minutes shall be signed by all directors, and a
photocopy shall be sent to every director, Party A and Party B, and archived by
the Board Secretary.

 

9.5The voting right

 



 14 

 

 

9.5.1Every director (including the Chairperson) shall have the right to one
vote.

 

9.5.2Even if the President and the Vice President are not directors, they can
still attend the meetings of the Board of Directors but they shall have no
voting right, unless they shall be authorized and appointed by the directors as
their proxies to attend the meeting and vote.

 

9.6Assumption of expenses

 

The Joint Venture shall assume reasonable expenses (such as travel expenses)
incurred by the directors to participate in other activities of the Board of
Directors and/or the Joint Venture.

 

9.7Resolutions of the Board of Directors

 

9.7.1When making a resolution, the Board of Directors shall observe the
principle of helping with the achievement of the operational mission of the
Joint Venture and serving the long-term interests and development vision of the
Joint Venture.

 

9.7.2For a meeting of the Board of Directors to be valid in the adoption of a
resolution related to the following matters, the members of the Board of
Directors must include the director appointed by Party B, and the resolution
must have been unanimously agreed on by all directors attending the meeting
before it can be adopted:

 

(1)Revision of the by-laws of the Joint Venture;

 

(2)Termination or dissolution of the Joint Venture;

 

(3)Increase or decrease of the registered capital of the Joint Venture;

 

(4)Merger & spinoff related to the Joint Venture.

 

9.7.3For a meeting of the Board of Directors to be valid in the adoption of a
resolution on the following matters, the members of the Board of Directors
present at the meeting must include the director appointed by Party B, and the
resolution must have been agreed on by at least 2/3 of the directors attending
the meeting before it can be adopted.

 

(1)To decide to sell or dispose of major assets owned by the Joint Venture, such
as real a real estate property, the land use right, machinery, or the
application of mortgages, pledges or any property right burden on such an asset;

 

(2)To decide on the external guarantee matters of the Joint Venture;

 

(3)To decide on the change of the time and way for the shareholders to pay the
registered capital;

 



 15 

 

 

(4)To make resolutions on the liquidation of the Joint Venture company or the
change of its organizational form;

 

9.7.4For a meeting of the Board of Directors to be valid in the adoption of a
resolution on the following matters, the resolution must have been agreed on by
at least 2/3 of the directors attending the meeting before it can be adopted: .

 

(1)To decide on the operational guidelines and plans, investment initiatives and
programs of the Joint Venture;

 

(2)To examine and approve the report of the supervisors;

 

(3)To examine and approve the annual financial budget plan and final financial
accounting plan of Joint Venture;

 

(4)To examine and approve the profit distribution plans and the loss recovery
plan of the Joint Venture;

 

(5)To make resolutions on the Company’s plan to issue corporate bonds or other
securities and IPO//listing plans of the Joint Venture;

 

(6)To make resolutions on the hiring and dismissal of accounting firms by the
Joint Venture;

 

(7)To consider stock incentive initiatives or their changes;

 

(8)To examine transactions between the Joint Venture and its Affiliates;

 

(9)To decide on matters related to the external investments, purchasing and sale
of assets, external loans, asset mortgages, external guarantees, commissioned
financial management, major contracts affiliated transactions, among others;

 

(10)To decide on matters related to the set-up of administrative departments
within the Joint Venture;

 

(11)To decide on the appointment or dismissal of senior management personnel
such as the general manager, deputy general manager, chief financial officer and
other senior executives of the Joint Venture, and decide on the remunerations of
the general manager, deputy general manager, and other senior management
personnel;

 

(12)To formulate the basic management system of the Joint Venture;

 

(13)To attend to the work report by the general manager and examine the work of
the general manager;

 



 16 

 

 

(14)Other functions and authorities specified by laws and regulations or the
Articles of Association of the Joint Venture.

 

Article X BOARD OF SUPERVISORS

 

10.1Supervisors

 

The Company shall have 2 supervisors in lieu of a board of supervisors, one
designated by each party. Each supervisor shall serve a term of 3 years and can
be re-elected upon expiration of the term.

 

10.2The duties of the supervisors:

 

(1)Supervising the activities performed by the members of the Board of Directors
and the senior corporate executives in their official capacity and proposing the
dismissal of the members of the Board of Directors and the senior corporate
executives who have violated laws, regulations, this Contract, the policies of
the Joint Venture, and the resolutions of the Board of Directors;

(2)Requesting members of the Board of Directors and the senior corporate
executives to correct their actions when their conducts would do harm to the
interests of the Company,;

(3)Examining the financial records of the Joint Venture. When necessary, the
supervisors can separately assign another accounting firm to independently
examine the financial records of the Joint Venture in the name of the Joint
Venture and at the expense of the Joint Venture;

(4)Attending the meetings of the Board of Directors as non-voting attendees, and
questioning or advising the Board of Directors with regards to the matters
involved;

(5)Proposing special meetings of the Board of Directors and submitting proposals
to the meeting of the Board of Directors;

(6)Taking a legal action against the directors and senior executives of the
Joint Venture according to Article 151 of the Company Law of the People’s
Republic of China; and

(7)Other authorities conferred upon them by the laws and regulations or this
Contract and the Articles of Association of the Joint Venture.

 

10.3A supervisor cannot hold a concurrent position in the Joint Venture

 

No director or senior executive of the Joint Venture shall act as a supervisor.

  

Article XI THE MANAGEMENT BODY

 

11.1The Management Body

 

The management body of the Company shall be responsible for the day-to-day
operations and management of the Company. The management body shall consist of
the President, who shall be recommended by Party A and appointed or dismissed by
the Board of Directors. A President shall has a term of office of 3 years.

 

11.2The President shall report to the Board of Directors, and exercise the
following authorities:

 



 17 

 

 

(1)Organizing the implementation of resolutions made by the Board of Directors,
and make report about the operation of the Joint Venture and other material
matters to the Board of Directors;

 

(2)Formulating a plan to set up the adminstrative and managerial organization of
the Company, and submit the same to the Board of Directors for approval;

 

(3)Proposing candidates for Vice President, chief financial officer and other
senior executives of the Joint Venture and the standards of their remuneration
and report the same to the Board of Directors for their examination;

 

(4)Making the annual financial budget, final accounts statements, profit
distribution and loss recovery plans of the Joint Venture:

 

(5)Deciding basic management systems of the Company in accordance with this
Contract and the resolutions of the Board of Directors and formulate concrete
management systems of the Company;

 

(6)Organizing and leading the production, operation and management of the
Company;

 

(7)Working with other powers granted by the Board of Directors.

  

11.3The President can sit in the meetings of the Board of Directors.

 

11.4Where the President has been found to seek private gains by taking advantage
of his powers or committed gross negligence, the Board of Directors can resolve
to replace him or her at any time.

 

Article XII CORPORATE DEADLOCK

 

12.1The circumstances of a corporate deadlock

 

Where the directors present at the first meeting of the Board of Directors fail
to make a resolution on a matter that shall be resolved by the Board of
Directors or the meeting has failed to satisfy the provisions of this Contract
regarding a valid meeting of the Board of Directors, the Board of Directors
shall convene the second meeting within 5 working days and resolve the same
matter. Where the directors present at the second meeting of the Board of
Directors still fail to make a resolution on the matter or the meeting has
failed again to satisfy the provisions of this Contract regarding a valid
meeting of the Board of Directors, this shall be deemed to have triggered a
corporate deadlock on the holding date of the second meeting of the Board of
Directors.

 

12.2Handling of a corporate deadlock

 

12.2.1Earnest consultation

 



 18 

 

 

After a deadlock has occurred, the directors of the Joint Venture shall
immediately submit the matter involved in the deadlock to the senior staff
members of the Parties (hereinafter referred to as “Senior Staff”). The Parties
shall urge their respective senior staff to conduct negotiations in good faith
with those of the other Party for the purpose of reaching a resolution on the
matter within 10 days. After the senior staffs of the Parties agree upon the
matter under the deadlock, the Parties shall cause the Board of Directors to
adopt a resolution on the matter as soon as possible.

 

12.2.2Resolution for a corporate deadlock

 

It has been agreed by the Parties that where the senior staff of the Parties
have failed to agree upon a solution to the deadlocked matter during the
aforesaid negotiation period, Party A shall acquire all equity shares of Party B
in the Joint Venture at the price as described in Article 6.2 of this Contract,
and Party B shall have the right to request Party A to acquire the equity. The
Parties shall cause the directors they have appointed to approve the aforesaid
equity transfer, sign the equity transfer agreement in a timely fashion and
provide necessary assistance when the Joint Venture completes the registration
procedure for the equity transfer with the competent industrial and commercial
administration.

 

Article XIII ACCOUNTING, AUDIT, TAX & PROFIT DISTRIBUTION

 

13.1Accounting

 

The accounting year of the Company shall be from January 1 to December 31, and
all recording vouchers, bills, statements and accounting books shall be prepared
in Chinese.

 

13.2Audit

 

For financial audits, the Joint Venture shall hire a public accountant certified
in China to examine and audit the corporate financial records, who shall issue
an annual audit report within 4 months after the end of every accounting year,
and report the results to the Board of Directors and the President. When Party A
shall deem it necessary to hire auditors from other countries to perform the
annual financial audit, Party B shall agree.

 

13.3Tax

 

The Joint Venture shall pay various taxes in accordance with applicable laws and
be entitled to preferential tax treatments stipulated by applicable laws. The
Parties shall make every possible effort to help the Joint Venture obtain the
most preferred tax treatments allowed by applicable laws.

 

13.4Profit distribution

 

To avoid ambiguity, the Parties agree that the Joint Venture shall not perform
profit distributions and Party B shall not claim a profit distribution before
Party B has exited the Joint Venture based on it optional equity sales right of
Party B or the optional equity acquisition right of Party A. If Party B has
exited the Joint Venture based on its optional equity sales right or the
optional equity acquisition right of Party A, Party B shall not request the
Joint Venture to perform the profit distributions.

 

 19 

 

 



Article XIV INSURANCE

 

The Joint Venture shall, at its own expenses, always buy and maintain
comprehensive and sufficient insurances during its operating period to cover the
risks as required by applicable laws, and the risks usually covered by
foreign-funded enterprises of the same kind within the territory of China. The
Board of Directors of the Company shall decide on the insurance types, insurance
values, insurance periods and other related matters in accordance with relevant
requirements of the insurance company by a resolution adopted in a Board of
Directors meeting.

 

Article XV LABOR MANAGEMENT

 

15.1The matters related to the recruitment, hiring, dismissal of employees, the
wages and salaries, labor insurance, living allowances, award and penalty shall
be handled pursuant to the Labor Law of the People's Republic of China as well
as other related laws and regulations. The Board of Directors shall make an
overall guiding principle, and the Joint Venture and its trade union shall see
to the execution of collective or individual labor contracts with the prospects
to stipulate the related matters, which the Company shall submit to the local
labor administration authority for its filing record.

 

15.2The Board of Directors of the Joint Venture shall discuss to decide on the
matters related to the employment for Senior Executives recommended by the
Parties, their salaries, social insurance, welfare and the standard for their
travel expenses.

 

Article XVI INTELLECTUAL PROPERTY RIGHTS

 

16.1Registered trademarks

 

16.1.1Unless otherwise agreed by the parties, the Joint Venture may, during the
Term of the Joint Venture, create all of the trademarks, service marks, trade
names, logos, characters or symbols (collectively “Trademarks”) for identifying
the Joint Venture itself or its services. Upon registration by the Joint Venture
of the Trademarks under the national trademark law and other applicable laws and
regulations, the Trademarks shall be exclusively owned by the Joint Venture.
Unless otherwise agreed by the parties, either Party shall pay reasonable
considerations to the Joint Venture if it intends to buy the Joint Venture’s
Trademarks after the termination of the contract.

 

16.1.2Within the term of the Joint Venture, upon prior consent of a Party hereto
(hereinafter the “Licensor”), the Joint Venture, its successor and the other
Party hereto may use the Licensor’s registered trademarks, service marks, trade
names, logos, domain names and other intellectual properties within Term of the
Joint Venture and after its termination.

 

16.2       Exclusive technical Know-how

 

16.2.1Within the term of the Joint Venture, if the Joint Venture and a Party or
its affiliates (hereinafter the “Providers”) enter into a technical know-how
license contract, as agreed by the parties, the Joint Venture shall use the
technical know-how owned by the Provider as agreed in such a know-how license
contract and pay reasonable considerations. Any technical know-how, patent and
other innovative achievements and all intellectual property rights generated
during any use by the Joint Venture of the technical know-how owned by the
Provider as agreed by the know-how license contract shall be the property of the
Joint Venture.

 



 20 

 

  

16.2.2Upon the termination or early termination hereof, the Joint Venture and
the Provider shall deal with the matters regarding the ownership and
right-to-use of the know-how as stated in the know-how license contract; for any
know-how not expressly agreed in such a contract, the Joint Venture may continue
using it free of charge only for the purpose of this Project, and with prior
written consent of the Provider, may use it or license any third Party to use it
in connection with other projects.

 

Article XVII DEFAULT 

 

17.1Default and indemnification

 

In case of any default by either Party, which has caused this Contract unable to
be performed or fully performed, the defaulting Party shall be liable for such
default; where both parties shall be in default, the parties shall assume their
respective liabilities for such a default, as appropriate. Except as otherwise
agreed herein, the non-defaulting Party shall be entitled to a claim to recover
its losses arising from the default by, and from, the defaulting Party
(including but not limited to legal fees, and attorneys’ fees).

 

17.2Continued performance

 

Where either Party fails to perform any of its obligations hereunder, in
addition to any other rights and remedies granted by laws and regulations and
this Contract, the non-defaulting Party shall have the right to request specific
performance of such obligations by the defaulting Party.

 

Article XVIII FORCE MAJEURE

 

If the performance hereof shall be directly affected by any unforeseeable force
majeure, or it shall be impossible for this Contract to be fulfilled as agreed
due to any earthquake, typhoon, flood, fire, war, or any unforeseeable force
majeure event, the occurrence and consequences of which shall be unpreventable
or unavoidable, the affected Party shall notify the other Party immediately, and
within 15 days of occurrence of such a force majeure event, provide the details
of such an event, and valid evidence supporting the reasons for the
impossibility of or delay in the fulfillment of this Contract in whole or in
part, which shall be issued by the notary authority at the place where such
event occurs. Depending on the extent of impact imposed by a force majeure event
on the fulfillment hereof, the parties shall decide whether to terminate this
Contract, or release from performance of part of the obligations and liabilities
hereunder, or delay the performance hereof.

 



 21 

 

 

Article XIX CONFIDENTIALITY

 

19.1Confidential information

 

Whether this Contract shall be terminated or not, either Party shall keep
confidential the execution, performance, and content of this Contract, and any
and all trade secrets, proprietary information, customer data, and otherwise
known or received by such Party in relation to the other Party hereof owing to
the execution and performance hereof during the cooperation (collectively the
“Confidential Information”). Any Party shall use such Confidential Information
solely for the purpose of performing this Contract. Without written permission
of the other Party, neither Party shall disclose any such Confidential
Information to any third Party, otherwise, it shall be liable for violating the
Contract, and compensate for any losses so incurred.

 

19.2Disclosure of Confidential Information

 

Subject to the written permission of the other Party, a Party shall ensure that
it may disclose Confidential Information to its employees, affiliates,
consultants, agents, or contractors solely for performance of this Contract, and
warrant to the other Party that its employees, affiliates, consultants, agents,
or contracts shall maintain the confidentiality of the Confidential Information;
or otherwise, it shall be liable for indemnifications.

 

19.3Non-confidential information

 

Confidential information shall exclude any information: (1) known by the
receiving Party prior to the disclosure, as shown by documentary evidence; (2)
entered into the public domain not at the fault of the receiving Party, or
otherwise known by the public; or (3) received duly by the receiving Party
subsequently from other sources.

 

Article XX THE TERM OF THE JOINT VENTURE AND ITS DISSOLUTION AND LIQUIDATION

 

20.1Term of the Joint Venture

 

In the absence of any early termination agreed herein, the Joint Venture's Term
of the Joint Venture shall be indefinite; in the event of any early termination
as appropriate due to a condition specified below in the contract, the Joint
Venture's Term of the Joint Venture shall be from the date of establishment of
the Joint Venture to the date on which this Contract is terminated (hereinafter
referred to as “Term of the Joint Venture”).

 

20.2Conditions for Early Termination

 



 22 

 

 

20.2.1This Contract shall be terminated earlier if any of the following occurs:

 

(1)The Joint Venture has suffered a material loss and can no longer continue its
operation;

(2)The business license of the Joint Venture has been deprived by a competent
I&C Authority;

(3)The Joint Venture can’t continue its operations due to force majeure
unpredictable by the Parties when entering into this Contract;

(4)The Company has failed to achieve the operational goals and has no
possibility to improve;

(5)The Joint Venture has been ordered to be dissolved at the judgment of a
People’s Court;

(6)The Joint Venture has been caught in an operating dilemma or deadlock because
changes to the applicable laws or political, economic, social or international
environments; and

(7)Other situations come up for which it shall be agreeable to have an early
termination.

 

20.2.2Consequences of Early Termination

 

In the event of early termination of this Contract in accordance with Article
20.2.1 above, both Parties shall cause the Board of Directors to have a meeting
to make a resolution on the early termination of the Joint Venture and the
dissolution of the Joint Venture, and to conduct the liquidation of the Company
in accordance with the law.

 

20.3Liquidation

 

When the Joint Venture shall be dissolved, the Board of Directors shall form a
liquidation committee to be responsible for the implementation of liquidation
pursuant to the Implementation Rules for the Law of the People’s Republic of
China on Chinese-foreign Equity Joint Ventures.

 

Article XXI DISPUTE RESOLUTION

 

21.1This contract shall be governed and interpreted by the laws of the People's
Republic of China.

 

21.2In the event of any dispute over the interpretation or the implementation of
this Contract, either Party may submit the dispute to the Shanghai Branch of the
China International Economic and Trade Arbitration Commission for arbitration in
Shanghai in accordance with the commission’s arbitration rules in force then.
The arbitral award shall be final and binding on both Parties. The arbitration
fee shall be borne by the losing Party.

 

21.3During the arbitration for dispute resolution, the provisions of this
Contract other than those in dispute and undergoing arbitration shall remain
valid and continued to be performed by the Parties.

 

Article XXII MISCELLANEOUS

 

22.1The effective date

 

This Contract shall take effect as of the execution by the authorized
representatives of the Parties.

 



 23 

 

 

22.2The Joint Venture Contract and Shareholder Agreement

 

This Joint Venture Contract shall be executed based on the Shareholder Agreement
dated November 16, 2018 between Party A and Party B. In the event of any
inconsistency between the Joint Venture Contract and the Shareholder Agreement,
the Shareholder Agreement shall prevail.

 

22.3The validity of some articles beyond the term of the contract

 

Before the Effective Date of this Contract, and after the termination of this
Contract and the dissolution and liquidation of the Joint Venture, Article 19
(Confidentiality) and Article 21 (Dispute Resolution) of this Contract shall
continue to be valid.

 

22.4Revisions

 

Any revision of this Contract shall come into force only after being agreed by
the Parties in writing.

 

22.5Severability

 

The invalidity of any provision of this Contract shall not affect the validity
of other provisions of this Contract.

 

22.6Waiver

 

No failure to exercise any right, power or privilege under this Contract shall
be deemed as a waiver of such right, power or privilege, and no single or
partial exercise of any right, power or privilege shall preclude any further
exercise of such right, power or privilege or any exercise of any other right,
power or privilege.

 

22.7No assignment

 

Unless expressly agreed otherwise in this Contract, neither Party may assign any
of its rights and obligations under this Contract without the express written
consent of the other Party.

 

22.8Notice

 

22.8.1All notices between the Parties shall be written in Chinese and may be
transferred by personal delivery, via airmail, by fax or e-mail. In this
Contract, both Parties shall provide in writing their respective address, fax
number, telephone number and name of recipients to be used for receiving
notices:

 

(1)Party A: CASI Pharmaceuticals, Inc.

 

Address: 9620 Medical Center Drive, suite 300 Rockville, MD 20850 USA

Attention: Cynthia W. Hu

Tel.: (484) 225-0341

Fax: (240) 864-2781

E-mail: cynthiaw@casipharmaceuticals.com

 



 24 

 

 

(2)Party B: Wuxi Jintou Huicun Investment Limited Partnership

 

Address: Floor 18, Wuxi Chamber of Commerce Building, No. 1 Eighth Financial
Street, Taihu New City, Wuxi

Attention: Zhu Xuting

Tel.: 0510-85189575

Fax: 0510-85189180

E-mail: zhuxt@wxfig.com

 

22.8.2A notice furnished by the following means shall be deemed to have been
served on the dates listed below (whether or not a receipt is signed by the
recipient):

 

(1)by personal delivery: the date it is delivered;

(2)by letter: the 7th day after payment of postage (i.e., the 7th day after the
postmark date);

(3)by fax or email: the 1st business day after the sending date.

 

At any time during the term of this Contract, either Party shall be entitled to
change its address, name of recipients, fax number, or e-mail address to be used
for receiving notices, provided that the other Party shall be notified of such
change according to this Article.

 

22.9Public disclosure

 

Without prior written consent of the other Party, neither Party may make any
statement, announcement or disclosure related to this Contract, the relationship
between the Parties, or the transactions of the Joint Venture to the public,
unless required for the compliance with applicable laws or regulations or
requirements of the securities regulatory authorities or stock exchanges.

 

22.10The contract languages

 

This contract shall be written in both Chinese and English. In the event of any
inconsistency between the two versions, the Chinese version shall prevail.

 

22.11Copies of the Contract

 

This Contract has 10 originals in Chinese, with each Party holding 3 originals
respectively, and the other 4 originals shall be used to apply for the
establishment of the Joint Venture. All copies shall have the same legal effect.

 

(The remainder of this page shall be intentionally left blank)

 



 25 

 

  

(This page shall be the signing page for the Joint Venture Contract by and
between CASI PHARMACEUTICALS, INC. and Wuxi Jintou Huicun Investment Limited
Partnership)

 

 

 

IN WITNESS THEREOF, the duly authorized representatives of the Parties have
signed this Contract in Wuxi, Jiangsu Province, the People’s Republic of China
on the date first written above.

 

CASI Pharmaceuticals (Beijing), Inc. Wuxi Jintou Huicun Investment Limited
Partnership (Limited Partnership) Stamp Stamp Signature: /s/ Wei (Larry) Zhang
Signature: /s/ Pu-Jiong Authorized Representative:

Representative Assigned by Executive Partner:

Title: Title:

 

 

 26 







 